Exhibit 10.1


FIRST AMENDMENT TO LEASE


THIS FIRST AMENDMENT TO LEASE (this “First Amendment” or this “Amendment”) by
and between DCI 1001 MINNEAPOLIS VENTURE, LLC, a Delaware limited liability
company (“Landlord”), and SELECT COMFORT CORPORATION, a Minnesota corporation
(“Tenant”), is executed as of this 1st day of June, 2017 (the “First Amendment
Effective Date”).


WITNESSETH


WHEREAS, Landlord and Tenant have entered into that certain Lease dated as of
October 21, 2016 (the “Lease”) for space in the building commonly known as 1001
3rd Avenue South, Minneapolis, Minnesota 55404 (the “Building”); and,


WHEREAS, the Landlord and the Tenant have agreed to further amend the Lease as
more particularly set forth in this First Amendment.


NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and in the Lease, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, Landlord and Tenant hereby
covenant and agree to amend and modify the Lease as follows:


1.
DEFINED TERMS. Unless otherwise defined herein, terms used herein with initial
capital letters shall have the same meanings assigned to such terms in the
Lease.



2.
PREMISES. Section 1.1 (n) is hereby replaced with:



(n)
Premises shall mean the areas of the Building, as outlined on the floor plan of
the Building which is attached as Exhibit “B-1” to this Lease of approximately
238,415 Rentable Square Feet.



Further, Exhibit B-1 of the Lease is replaced with Exhibit B-1 of this First
Amendment.


Further, the Allowance (as defined in Exhibit “E”) shall apply to the newly
stated Rentable Sqaure Feet figure listed above. Additionally, there are no
changes to Exhibit “E” and all of the statements and provisions provided therein
remain in full force and effect.


3.
RENTABLE SQUARE FEET. Section 1.1 (r) is hereby replaced with:



(r)
Rentable Square Feet shall mean the Usable Square Feet within the Premises,
together with an additional amount representing a portion of the Common Areas,
Service Areas and other non-tenant space on floors one (1) through six (6) in
the Building. For purposes of this Lease, the parties have agreed that the
Premises shall be deemed to consist of 238,415 Rentable Square Feet on floors
one, two, three, and four and that floors one (1) through six (6) of the
Building shall be deemed to consist of 327,844 Rentable Square Feet. However,
both Landlord and Tenant acknowledge that neither of these figures was
calculated by measuring the





1

--------------------------------------------------------------------------------





Common Areas, Service Areas and other non-tenant spaces in the Building and that
neither Landlord nor Tenant shall have a right to demand re-measurement or
recalculation of the Rentable Square Feet applicable to the Premises or the
Building.


4.
TENANT’S PROPORTIONATE SHARE. Section 1.1 (v) of the Lease is hereby replaced
with:



(v)    Tenant's Proportionate Share shall mean a fraction, the numerator of
which is the number of Rentable Square Feet within the Premises, and the
denominator of which is the number of Rentable Square Feet on floors one (1)
through six (6) of the Building. Accordingly, the parties acknowledge and agree
that Tenant's Proportionate Share under this Lease is 72.7220 percent, as
confirmed in Exhibit B-2.


Further, Exhibit B-2 of the Lease is replaced with Exhibit B-2 of this First
Amendment.


Additionally, for the sake of clarity, Tenant’s Proportionate Share shall be
increased 1.5640 percent to account for additional common areas for which tenant
agreed to pay the Tenant Proportionate Share under Exhibit D (1) (c) of the
Lease, making the total Tenant Proportionate Share 74.2860 percent, as confirmed
in Exhibit B-2.


5.
BASE RENT. Section 1.1 (b) is hereby replaced with the following:



    baserent.jpg [baserent.jpg]










6.    PROJECTED DELIVERY DATE. Section 1.1 (p) (i) is hereby deleted from the
lease.


2

--------------------------------------------------------------------------------

Exhibit 10.1




Additionally, Tenant agrees that as of the date of this Amendment, there has
been no Landlord Delay under Section 7 of Exhibit E.




7.
FOOD SERVICE OPERATION. Landlord and Tenant hereby agree that Tenant will
directly contract for a food service vendor to operate within the food service
common area on Floor 5. Tenant shall be responsible for any and all costs, and
may receive any incentives or income, generated from the operation of the food
service business. Notwithstanding the foregoing, Landlord shall remain
responsible for delivering the food service common area on Floor 5 in accordance
with all applicable federal, state and local codes, including, but not limited
to the Americans with Disabilities Act (“ADA”) as part of Improvements and under
the Tenant Improvement Allowance (including the $1,100,000 additional
contribution by Landlord). Landlord shall review and approve any food service
operation contracts prior to execution by Tenant; such approval shall not be
unreasonably withheld or delayed. However, food services vendor must meet
insurance requirements, and other risk criteria, as required by Landlord or
Landlord’s insurance company from time to time. Tenant further agrees that the
food service area will be available to any other tenants of the Building and
that the food service operation will operate normal business hours for a
Downtown Minneapolis class-A office building, but not less than 7:30am-1:30pm
(with break for lunch changeover) on regularly scheduled business days.



8.
EFFECT OF AMENDMENT. Except as expressly amended by the provisions hereof, the
terms and provisions contained in the Lease shall continue to govern the rights
and obligations of the parties; and all provisions and covenants in the Lease
shall remain in full force and effect as stated therein, except to the extent
specifically modified by the provisions of this First Amendment. This First
Amendment and the Lease shall be construed as one instrument.



9.
SEVERABILITY OF PROVISIONS. A determination that any provision of this First
Amendment is unenforceable or invalid shall not affect the enforceability or
validity of any other provision hereof, and any determination that the
application of any provision of this First Amendment to any person or
circumstance is illegal or unenforceable shall not affect the enforceability or
validity of such provision as it may apply to any other persons or
circumstances.



10.
COUNTERPARTS. This First Amendment may be executed in any number of counterparts
with the same effect as if all parties hereto had signed the same document. All
such counterparts shall be construed together and shall constitute one
instrument, but in making proof hereof it shall only be necessary to produce one
such counterpart.



11.
GOVERNING LAW. The terms and conditions of this First Amendment shall be
governed by the applicable laws of the State of Minnesota.



12.
INTERPRETATION. Within this First Amendment, words of any gender shall be held
and construed to include any other gender, and words in the singular number
shall be held and construed to include the plural, unless the context otherwise
requires. The section headings used herein are intended for reference purposes
only and shall not be considered



3

--------------------------------------------------------------------------------

Exhibit 10.1


in the interpretation of the terms and conditions hereof. The parties
acknowledge that the parties and their counsel have reviewed and revised this
First Amendment and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this First Amendment or any exhibits or amendments
hereto.


13.
SUCCESSORS AND ASSIGNS. The terms and conditions of this First Amendment shall
be binding upon and shall inure to the benefit of the parties hereto, their
successors and permitted assigns.



14.
TIME OF ESSENCE. Landlord and Tenant agree that time is of the essence of this
First Amendment.



IN WITNESS WHEREOF, Landlord and Tenant have executed this First Amendment as of
the day and year first above written.


L A N D L O R D:


DCI 1001 Minneapolis Venture LLC,
a Delaware limited liability company



By:     / s / Spencer E. Mullee
Spencer E. Mullee
Chief Operating Officer
Date of Execution: 6-22-17


            
                    


T E N A N T:


SELECT COMFORT CORPORATION
                        
        
By:      / s / David F. Callen
Name: David F. Callen
Title: Chief Financial Officer
Date of Execution: 6-22-17


4

--------------------------------------------------------------------------------

Exhibit 10.1




EXHIBIT B-1


To First Amendment to Lease Agreement


PREMISES
            exhibitb1.jpg [exhibitb1.jpg]


5

--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT B-2


To First Amendment to Lease Agreement


TENANT’S PROPORTIONATE SHARE




exhibitb2.jpg [exhibitb2.jpg]


6